- Prepared by EDGARX.com Third quarter operations review Rio Tinto releases third quarter production results 20 October 2016 Rio Tinto chief executive J-S Jacques said “We have delivered strong quarterly production, underpinned by improving operational performance across our Tier 1 portfolio. Output from our iron ore and bauxite assets reflects the drive for productivity and operational excellence. With a continued focus on value, we will seek further productivity improvements across the business. Our rigorous attention to cash generation, coupled with a disciplined allocation of capital remains our key focus in delivering shareholder value.” Q3 2016 vs Q3 2015 vs Q2 2016 9 mths 2016 vs 9 mths 2015 Pilbara iron ore shipments (100% basis) Mt 80.9 -5% -2% 239.9 +3% Pilbara iron ore production (100% basis) Mt 83.2 +2% +3% 243.9 +7% Bauxite kt 12,422 +10% +3% 35,583 +10% Aluminium kt 924 +11% +1% 2,721 +11% Mined copper kt 133.3 +16% -4% 409.6 +4% Hard coking coal kt 2,175 +17% +21% 5,954 0% Semi-soft and thermal coal kt 5,412 -2% +4% 16,133 -1% Titanium dioxide slag kt 267 +10% +13% 748 -14% Highlights Pilbara iron ore production (100 per cent basis), saw a run-rate of 330 million tonnes a year. Shipments were reduced by port and rail maintenance during the quarter and annual shipment guidance is revised to between 325 and 330 million tonnes for 2016. Quarterly production records at both Weipa and Gove led to nine month bauxite production of 35.6 million tonnes, ten per cent higher than the same period in 2015. Kitimat delivered its second consecutive quarter at nameplate capacity, giving rise to an 11 per cent increase in year to date aluminium production. Mined copper production for the first nine months of 2016 was four per cent higher than the same period in 2015, despite 18 per cent lower copper production at Escondida, primarily due to lower grades. Rio Tinto Kennecott achieved increased production from mining an area of higher grades, whilst continuing its focus on de-weighting to access ore from the east wall of Bingham Canyon. On 5 August, the Group completed the sale of its Mount Pleasant thermal coal assets for $221 million plus royalties.* All currency figures in this report are US dollars, and comments refer to Rio Tinto’s share of production, unless otherwise stated. To allow production numbers to be compared on a like-for-like basis, production from asset divestments completed in 2015 have been excluded from Rio Tinto share of production data but assets sold in 2016 remain in comparisons. *Amount is before completion adjustments. Page 1 of 27 IRON ORE Rio Tinto share of production (million tonnes) Q3 2016 vs Q3 2015 vs Q2 2016 9 mths 2016 vs 9 mths 2015 Pilbara Blend Lump 20.0 +1% +7% 57.3 +8% Pilbara Blend Fines 29.6 +4% +3% 86.8 +10% Robe Valley Lump 1.5 -1% +3% 4.5 -1% Robe Valley Fines 2.7 -10% -2% 8.4 0% Yandicoogina Fines (HIY) 14.7 +7% +1% 42.8 +6% Pilbara operations Pilbara operations produced 243.9 million tonnes (Rio Tinto share 199.8 million tonnes) in the first nine months of 2016, seven per cent higher than the same period of 2015.
